UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 001-33475 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of Incorporation or organization) 94-3145844 (I.R.S. Employer Identification No.) 11130 Sunrise Valley Drive, Suite 300, Reston, Virginia 20191 (Address of principal executive offices)(Zip code) Registrant's telephone number, including area code:(571)382-1000 Securities registered pursuant to Section12(b) of the Act: Title of each class COMMON STOCK, $0.01 PAR VALUE Name of each exchange on which registered The NASDAQ STOCK MARKET, LLC Securities registered pursuant to Section12(g) of the Act NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer," "accelerated filer," and "smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨No x As of March 31, 2011, the aggregate market value of common stock held by non-affiliates of the registrant was $81,484,216, based on the closing sale price of the common stock on March31, 2011, as reported on The NASDAQ Stock Market.As of November 30, 2011, there were 16,641,621 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE The information required by Items 10, 11, 12, 13 and 14 of Part III (except for information required with respect to our executive officers, which is set forth under "Part I—Executive Officers") of this report, which will appear in our definitive proxy statement relating to our 2012 annual meeting of stockholders, or an amendment to this Form 10-K if such definitive proxy statement is not filed within 120 days after the end of our fiscal year, is incorporated by reference into this report. TIER TECHNOLOGIES,INC. FORM 10-K TABLE OF CONTENTS Part I…………… 1 Item 1—Business…………… 1 Item 1A—Risk Factors…………… 7 Item 1B—Unresolved Staff Comments……………. 13 Item 2—Properties…………… 13 Item 3—Legal Proceedings…………… 13 Item 4—Removed And Reserved…………… 13 Executive Officers Of The Registrant…………… 14 Part II…………… 15 Item 5—Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities……………. 15 Item 6—Selected Financial Data……………. 17 Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operations…………… 18 Item 7A—Quantitative and Qualitative Disclosures About Market Risk…………… 34 Item 8—Financial Statements and Supplementary Data……………. 35 Report of Independent Registered Public Accounting Firm……………. 36 Item 9—Changes in and Disagreements with Accountants on Accounting and Financial Disclosure…………… 65 Item 9A—Controls and Procedures…………… 65 Item 9B—Other Information……………. 67 Part III…………… 68 Item 10—Directors, Executive Officers and Corporate Governance…………… 68 Item 11—Executive Compensation…………… 68 Item 12—Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters…………… 68 Item 13—Certain Relationships and Related Transactions and Director Independence………… 68 Item 14—Principal Accountant Fees and Services……………. 68 Part IV…………… 69 Item 15—Exhibits, Financial Statement Schedules…………… 69 Signatures…………… 73 i Private Securities Litigation Reform Act Safe Harbor Statement Statements made in this report that are not historical facts are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements relate to future events or the Company’s future financial and/or operating performance and generally can be identified as such because the context of the statement includes words such as “may,” “will,” “intends,” “plans,” “believes,” “anticipates,” “expects,” “estimates,” “shows,” “predicts,” “potential,” “continue,” or “opportunity,” the negative of these words or words of similar import.The Company undertakes no obligation to update any such forward-looking statements.Each of these statements is made as of the date hereof based only on current information and expectations that are inherently subject to change and involve a number of risks and uncertainties.Actual events or results may differ materially from those projected in any of such statements due to various factors, including, but not limited to: general economic conditions, which affect the Company’s financial results in all our markets, which we refer to as “vertical markets,” particularly the federal vertical market, the state and local vertical marketsand property tax vertical market;effectiveness and performance of our systems, payment processing platforms and operational infrastructure; our ability to grow Electronic Payments Solutions revenue while reducing our costs, including processor and interchange related costs; the timing, initiation, completion, renewal, extension or early termination of client or partner contracts or projects; our ability to execute on our sales and product strategy and realize revenues from our business development opportunities; the impact of regulatory requirements; and unanticipated claims as a result of project performance, including due to the failure of software providers, processors, vendors, partners, or subcontractors to satisfactorily perform and complete engagements.For a discussion of these and other factors which may cause our actual events or results to differ from those projected, please refer to Item 1A. Risk Factors beginning on page 7of this report. PART I ITEM 1—BUSINESS GENERAL Tier Technologies, Inc., or Tier, is a leading provider of biller direct electronic payment solutions, through our primary brand Official Payments. These solutions provide payment services via multiple channels including the Internet, mobile Internet, automated Interactive Voice Response, or IVR, call center and point-of-sale, or POS, environments.We offer our clients a front-end platform designed expressly for the biller direct market with a single source solution that simplifies the management of electronic payments.Our solutions include multiple enhanced payment services, including convenience fee payments, absorbed payments, payment reminders and automated payment scheduling.We also offer our clients a range of payment choices, including credit and debit cards, electronic checks, cash and money orders, and emerging payment methods to meet the needs of their customers.By utilizing our solutions, clients can reduce, if not eliminate, their management and expense of payment technology.Additionally, clients can meet their Payment Card Industry, or PCI, data security requirements, and achieve compliance with other payment industry standards while offering their customers secure and convenient means to pay their bills. The demand for our services has been driven by an increasing preference of consumers and merchants/billers to make payments electronically, increased acceptance of online, interactive voice response systems and contact management solutions, as well as by legislative mandates. We perform these services in a variety of markets, which we refer to as vertical markets.Our current vertical markets include: · Property Tax—which includes state and local real property tax payments; · Federal—which includes federal income and business tax payments; · State and Local Tax—which includes state and local income tax payments and business tax payments; 1 · Utility—which includes payments to private and public utilities; · Education—which consists of services to post-secondary educational institutions; and · Other—includes charitable giving, local government fines and fees, motor vehicle registration and payments, rent, insurance, K-12 education meal payments and fee payments and personal property tax payments. During fiscal 2011, we also provided services in one business area which we are currently in the process of winding-down.While we continue to support our existing contracts in this area, we are not pursuing new contracts.The business that we are winding down is our Voice and Systems Automation business, or VSA, which provides services for interactive voice response systems, including customization, installation and maintenance.We expect to complete the wind-down of our VSA business during fiscal year 2013. Originally incorporated in 1991 in California, we reincorporated in Delaware effective July15, 2005.We are headquartered in Reston, Virginia, and plan to officially move our corporate headquarters to Norcross, Georgia, in fiscal year 2012.As of September30, 2011, our 223 employees and 20 contractors provided services to over 4,700 clients nationwide. Our business consists of two reportable segments: EPS and VSA.(Our VSA segment was previously called Wind-down as it included our Pension operation, which we substantially completed during fiscal year 2010).We intend to complete work within our VSA segment during fiscal year 2013.Revenues from our EPS operations were $128.6million for the fiscal year ended September30, 2011.For the fiscal year ended September30, 2011, transaction volume increased 7.3% and total dollars processed increased 5.7% over the same period last year.Our EPS operations reported a net loss of $8.7million for fiscal 2011.Revenues from our EPS operations make up 98.8% of our revenues from Continuing Operations, and only our contract with the U.S. Internal Revenue Service, or IRS, contributed more than 10% to our EPS revenues.The seasonality of our business causes fluctuations from one quarter to the next within our revenues and direct costs.However, our general and administrative and selling and marketing expenses are more fixed in nature. ELECTRONIC PAYMENT SOLUTIONS Our core business consists of our biller direct solutions, which we refer to as Electronic Payment Solutions, or EPS.We offer our services using several pricing options such as transaction fee, convenience fee, flat fee, or client absorbed fee (fees paid directly by the client, in lieu of those charges being paid by the customer or constituent using the service), which can be billed as a percentage fee, a fixed fee, or some combination of both.We provide services and solutions in several different verticals.Our client base includes the IRS, 27 state governments, the District of Columbia and over 4,700 additional clients, consisting primarily of local governments and other public sector clients and approximately 100 private sector clients.Across all of our verticals, we processed more than 20million customer transactions, representing $8.2billion in payments processed during fiscal 2011.We offer several payment types that we collect on behalf of our clients.Examples include, but are not limited to: federal income taxes, state business income taxes, real property taxes, court fines, utility payments, fines and other payment obligations.In some instances, a single client may have multiple payment types. Vertical Markets Property Tax—We offer a variety of electronic payment solutions to state and local governments for the collection of real property taxes.Electronic payment options include Internet, IVR, agent, POS, and wedge readers using all major credit cards: American Express®, Discover®, MasterCard®, Visa® and all major debit cards including some regional ATM card networks, debit cards and e-check.Based on the contract with our client, we can earn revenue using any of the pricing options mentioned above and can charge a percentage fee, fixed fee or combination fee.As with any of our tax-based businesses, revenues earned are seasonal by nature, as due dates for various state and local taxes determine the timing of revenue.For fiscal year 2011, this vertical represented 32.5% of EPS revenue. 2 Federal—We provide businesses and individuals the opportunity to pay certain federal income and business tax obligations electronically via credit or debit cards.Payment channels include Internet, IVR, and agent (a third-party provider who accepts payments on behalf of our client).The revenues we receive for these services are typically based on a percentage of dollars processed.During tax year 2011, we provided payment services for 34 types of tax forms for the IRS.The leading form paid through our services is the individual IRS Form 1040, and when taxpayers submit this form, they typically pay any “balance due” on their taxes at the conclusion of the tax year.Based on the timing of tax obligation due dates, we typically see higher revenues during our second and third quarters within this payment vertical, primarily due to the April 15th federal income tax deadline for personal and business income tax payments.Revenues from our Federal vertical represented 19.2% of EPS revenues for fiscal year 2011.Our contract with the IRS to provide payment services for federal tax payments contributed 17.8% of our EPS revenue for fiscal year 2011. State and Local—We offer a variety of electronic payment solutions to state and local governments for electronic payments for personal income taxes and business taxesThese governments can provide electronic payment options to their constituents via Internet, IVR, agent, POS, and wedge readers using all major credit cards (see above), debit cards and e-check.Based on the contract with our client, we can earn revenue using any of the pricing options mentioned above and can charge a percentage fee, fixed fee or combination fee.Revenues earned within this vertical can be seasonal by nature, as due dates for various state and local taxes determine the timing of revenue earned.For fiscal year 2011, this vertical represented 9.8% of EPS revenue. Utility—Within this vertical we allow customers and constituents of various companies and municipalities to pay their utility obligations electronically using all major credit cards (see above), debit card, e-check, cash or money order.The utility company customers can utilize the Internet, IVR, POS, agent, walk-up locations or kiosks to make these payments.For fiscal year 2011, this vertical represented 12.5% of EPS revenue. Education—Our solutions within the education vertical are utilized by post-secondary educational institutions.Solutions we provide to these clients include electronic payment options for tuition and fee payments, student housing and alumni donations.Individuals with obligations to post-secondary institutions may pay their obligations using all major credit cards (as above) and e-check via Internet, IVR and POS.During fiscal year 2011, this vertical represented 15.3% of EPS revenue. Other—Our “other” vertical encompasses charitable giving, state and local courts and citations, rent payments and insurance payments for various entities, electronic payment options for meal and fee payments for K-12 educational institutions, plus personal property tax payments.Generally speaking, all major credit cards and e-check are accepted payment forms using the following payment channels: Internet, IVR, POS, agent, and wedge readers.During fiscal year 2011, this vertical represented 10.7% of our EPS revenues. Revenue Trends As seen in the chart below, EPS revenue and transaction volumes have consistently increased over the past six years.These increases are attributable to several factors: (1) the shift among federal, state and local governments, educational institutions and private entities to electronic payment options, (2) organic growth, including adding new vertical markets and payment options, and (3) general market shift in consumer preference from cash and check to electronic forms of payment. 3 Commencing in the fall of 2006, our Board oversaw a strategic review of our business.That review resulted in a decision to focus on electronic payment solutions and divest our other businesses.During fiscal 2009, we completed the divestiture of our former Government Business Process Outsourcing, our GBPO, business and our former Packaged Software Systems Integrations, or PSSI, business.As part of our strategic decision to focus on electronic payment solutions, we have also invested in growing new verticals, especially the education and utility verticals.We made these investments to provide a richer value proposition to our end-users by offering more billers and payment types that could be accessed through our primary site OfficialPayments.com and to diversify the risk to our investors by balancing concentration in vertical markets.The federal income tax vertical, which formerly represented more than half of total company revenue, was 19.2% of EPS revenue in fiscal year 2011.The revenue contribution of all verticals is as follows: Vertical Market Revenue Contribution Fiscal year 2009 Revenue Contribution Fiscal year 2010 Revenue Contribution Fiscal year 2011 CAGR(1) Property Tax % Federal % % % )% Utility % Education % State and Local % Other % Total % (1) Compound Annual Growth Rate of EPS Revenue for Fiscal Year 2008 to Fiscal Year 2011 4 SEASONALITY OF BUSINESS In many of our vertical markets transaction and payment volumes tend to vary monthly, depending on due dates of related obligations from consumers or constituents.For example, our transaction and payment volumes are typically higher in our fiscal third quarter, which includes the April U.S. federal tax season, and typically lower in our fiscal fourth quarter.The fluctuation in our transaction and payment volumes cause corresponding fluctuations in our revenues and direct costs.However, our general and administrative and selling and marketing expenses are more fixed in nature.This type of revenue and cost structure can lead to losses in a quarter with slower transaction and payment volumes. VSA OPERATIONS VSA operations consist of a business from our former GBPO segment that we believe is not compatible with our long-term strategic direction.We intend to complete all VSA projects during fiscal year 2013.Our VSA business provides interactive voice response systems and support services, including customization, installation and maintenance to nearly 60 customers.None of the VSA customers contributed more than 10% of our consolidated revenues.We have successfully streamlined our costs to support our VSA operations, while still effectively managing our ongoing contracts. DATA SECURITY Tier takes the integrity and security of the financial information it processes on behalf of individuals, businesses and other entities seriously.We are PCI Data Security Standard and National Automated Clearing House Association compliant, meaning we have professional security standards in place to protect the information we obtain to process electronic payments.We also undergo an annual comprehensive audit by the IRS.We have secured or are in the process of securing Money Transmitter Licenses in states where this legislation is applicable. During fiscal 2011, the responsibilities of our Data Security Committee of the Board of Directors were expanded to include operational risks and the Committee was renamed the Data Security and Operational Risk Committee.This committee’s primary function is to act on behalf of the Board in fulfilling data security management and operational risk responsibilities as defined by applicable law and regulations, as well as monitoring compliance with policies and procedures developed internally by Tier management.The Data Security and Operational Risk Committee oversees our work on identifying and evaluating security and operational risks and implementing safeguards and programs to address data security integrity and mitigation of systems, operation and security risks.This committee works with our management team to enhance current, and develop new, technical policies and procedures which are intended to strengthen security measures and operational safeguards. TECHNOLOGY As a result of a number of acquisitions, including Official Payments Corporation or OPC, EPOS Corporation and most recently, ChoicePay, Inc., we operate our business on three different platforms with multiple technologies.In 2009, we made the decision to consolidate our operations onto a single technology platform over time.While we have made some progress in the consolidation efforts, we determined in fiscal 2010 that completion of the development of a consolidated platform and the migration of our then approximately 4,600 biller direct clients to that platform would take longer than originally anticipated.We are continuing to evaluate the platform consolidation project, and we believe that it will be completed within the next 24 to 36 months. During the first half of fiscal year 2011, our technology efforts were focused principally on (1) increasing platform stability by improving the platforms’ availability and reliability, (2) ongoing security and compliance efforts, (3) products and feature enhancements geared towards retention of existing clients, and (4) ongoing 5 progress in our infrastructure initiatives. In August 2011 we began implementation of a plan to improve and strengthen our core datacenter and network infrastructure, with the goal of improving our ability to offer competitive products on each of our existing platforms.Where possible, we are developing these products as self-contained, reusable components in a Service Oriented Architecture, which could be used with multiple clients and platforms.Previously, we had delayed product rollout so that products could be made available on the contemplated consolidated platform. SEGMENT REPORTING We manage and report our business in two segments: EPS and VSA operations.Detailed information about the profitability of EPS and VSA can be found in Note 11—Segment Information to our Consolidated Financial Statements. SALES AND MARKETING Our sales and marketing objective is to develop lasting relationships with customers and clients that result in repeat business and cross-sale opportunities. Throughout fiscal year 2011 our sales and marketing efforts have been dedicated to the growth of our EPS business.We are in the process of upgrading our customer relationship management systems to allow us to establish and manage direct relationships with end-users of our services, to grow transactions across our vertical markets, and deepen the strength of our primary brand Official Payments.Late in the fiscal year we made a fundamental change in our sales strategy, moving from what had been a more passive selling environment where territory sales representatives had dual responsibilities that included sales as well as client service work.We changed direction and now deploy a team of sales representatives that are primarily tasked with acquiring new clients. At the same time we have created a Large Client Management Team comprised of experienced client managers who work in the field with our larger clients to create plans to drive greater adoption of our customer-friendly and convenient payment channels. We have also laid the groundwork for increased investment in and attention to expanding our reseller partner relationships as we move into fiscal year 2012. We employ an integrated marketing strategy that seeks to create broad-scale awareness to support targeted marketing initiatives to our existing and prospective customers and clients. Historically, these efforts have been delivered through the resources and communication channels of our strategic partners, our vertical clients and our own Official Payments communication channels. Our use of marketing partnerships has steadily diminished as the Official Payments customer base and our client footprint have grown and as we have successfully developed our own online targeted communication channels including email, web promotion and cross sale initiatives. We are launching programs to increase customer adoption and utilization through expanded cross-selling capabilities and enhanced My Account functionality.My Account is a personal registration function offered through our subsidiary, Official Payments Corporation.We currently plan to launch new e-commerce products and payment services for partners and biller direct clients including additional payment channels such as mobile and walk-up payment. INTELLECTUAL PROPERTY RIGHTS Our success depends, in part, on protection of our methodologies, solutions and intellectual property rights. We rely upon a combination of nondisclosure, licensing and other contractual arrangements, as well as trade secret, copyright and trademark laws to protect our proprietary rights and the proprietary rights of third parties from whom we license intellectual property.We enter into nondisclosure agreements with all our employees, subcontractors and parties with whom we work.In addition, we control and limit distribution of proprietary information. COMPETITION The biller direct payments category is highly competitive and served by a wide array of organizations involved in transaction payment markets including Link2Gov, a subsidiary of FIS; WorldPay; SallieMae 6 Business Office Solutions; TouchNet Information Systems, Inc; CheckFree and Bill Matrix, subsidiaries of Fiserv; Oracle, and Online Resources.We believe that the principal competitive factors in our markets include reputation, industry expertise, client breadth, speed of development and implementation, technical expertise, effective marketing programs, competitive pricing and the ability to deliver results in a timely manner. GOVERNMENT REGULATIONS On October 1, 2011, the final rules implementing the Durbin Amendment, or Durbin, provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or the Financial Reform Act, became effective.Durbin places limits on debit card interchange rates that card issuing banks may charge.Therefore, beginning in the first quarter of our fiscal year 2012, we expect a decrease in Direct Costs in our Consolidated Statements of Operations, since we process a large number of debit card transactions.Although it is too early to predict the long-term impact of Durbin on the debit and credit card markets, we anticipate realizing benefits from it throughout our fiscal year 2012. AVAILABLE INFORMATION Our Internet address is www.tier.com.There we make available, free of charge, our annual report on Form10-K, and quarterly reports on Form 10-Q, including Interactive Data files, current reports on Form 8-K and any amendments to these reports, as soon as reasonably practicable after we electronically file such material with or furnish it to the Securities and Exchange Commission, or SEC.Our SEC reports can be accessed through the Investor Relations section of our Web site.The information found on our Web site is not part of this or any other report we file with or furnish to the SEC. ITEM 1A—RISK FACTORS Investing in our common stock involves a degree of risk.You should carefully consider the risks and uncertainties described below in addition to the other information included or incorporated by reference in this annual report.If any of the following risks actually occur, our business, financial condition or results of operations would likely suffer.In that case, the trading price of our common stock could fall. The following factors and other risk factors could cause our actual results to differ materially from those contained in forward-looking statements in this Form 10-K. We have incurred losses in the past and may not be profitable in the future.We have reported net losses of $7.2million in fiscal 2011, $6.2million in fiscal 2010, $11.5million in fiscal 2009, $27.4million in fiscal 2008, and $3.0million in fiscal 2007.We are undertaking steps and implementing strategies to reduce costs and increase revenues.As part of our cost reduction efforts, we are seeking to negotiate more favorable terms and fees that we pay including with processors, partners, vendors, suppliers and other providers of our services.We are in the process of consolidating certain vendors and suppliers of our business to achieve greater efficiency and reduce indirect and direct costs and expenses including cost of services, interchange related costs, processor fees, and other transaction expenses.If we are unable to reduce costs and our cost reduction steps and strategies are not successful, our costs may increase, may remain the same, or may not be reduced significantly enough to enable us to be profitable, or our losses may increase. Our sales and marketing objectives include developing favorable client and customer relationships, driving repeat business, increasing transactions, and developing cross-sale opportunities in order to grow our business and our revenue. We recently made changes to our sales strategy to focus on acquiring new clients, and we created a new sales structure, hired new managers and sales representatives, implemented a new sales commission plan, and have taken other steps to grow sales and revenue and expand our reseller partner relationships.To further enhance sales, we are in the process of developing new products and payment services for partners and biller direct clients in order to increase transactions and utilization of our services.If any of these strategies or efforts do not succeed, or do not increase sales, transactions and revenue, 7 or if our products are not competitive, our operating results, revenues and cash flows could decline, or may not increase sufficiently to enable us to be profitable, or our losses may increase. Our revenues and operating margins may decline and may be difficult to forecast, which could result in a decline in our stock price.Our revenues, operating margins and cash flows are subject to significant variation from quarter to quarter due to a number of factors, many of which are outside our control.These factors include: · general economic conditions; · loss of significant clients; · demand for our services; · seasonality of business, resulting from timing of property tax payments and federal and state income tax payments; · timing of service and product implementations; · unplanned increases in costs; · delays in completion of projects; · intense competition; · costs of compliance with laws and government regulations; · costs of acquisitions, consolidation and integration of new business and technology; and · costs of operating in the payment processing industry, including interchange fees and other processing-related dues, assessments and fees. The occurrence of any of these factors may cause the market price of our stock to decline or fluctuate significantly, which may result in substantial losses to investors.We believe that period-to-period comparisons of our operating results are not necessarily meaningful and/or indicative of future performance.From time to time, our operating results may fail to meet analysts’ and investors’ expectations, which could cause a significant decline in the market price of our stock.Fluctuations in the price and trading volume of our stock may be rapid and severe and may leave investors little time to react.Fluctuations in the price of our stock could cause investors to lose all or part of their investment. We could suffer material losses and liability if our operations, systems or platforms are disrupted or fail to perform properly or effectively.The continued efficiency and proper functioning of our technical systems, platforms, and operational infrastructure is integral to our performance. We operate on multiple platforms.If any or all of the platforms or portions of the platforms, systems, or resources are disrupted or fail to perform properly or effectively, we could incur significant remediation costs and we might not be able to process transactions or provide services during the disruption or failure, which would result in a decrease in revenue.Our operations, systems and platforms might be disrupted or fail to perform properly for many reasons including operational or technical failures of our systems and platforms, human error, failure of third-party support and services, system failure due to age and lack of integrity of hardware and software infrastructure, existence of single points of failure which has resulted in system interruption and outages, diminished availability and reliability of our services causing us to fail to meet contractual service level requirements, and loss of key individuals or failure of key individuals to perform who have unique knowledge of system architecture and platform customizations.Our operations, systems and platforms may also be disrupted or fail due to catastrophic events such as natural disasters, telecommunications failures, power outages, cyber-attacks, war, terrorist attacks, or other catastrophic events.We are currently undertaking a multi-million dollar project to upgrade and replace significant portions of our infrastructure including the majority of our servers, system equipment, and software.Loss or degradation of services, failure of transactions or loss of functionality could result in the event of disruption or failure of equipment or software during this upgrade project. We process a high volume of time-sensitive payment transactions.The majority of our tax-related transactions are processed in short periods of time, including between April 1 and April 15 of each tax year 8 for federal tax payments.If there is a defect or malfunction in our platforms or system software or hardware, an interruption or failure due to damage or destruction, a loss of system or platform functionality, a delay in our system processing speed, a lack of system capacity, or a loss of personnel on short notice, even for a short period of time, our ability to process transactions and provide services may be significantly limited, delayed or eliminated, resulting in lost business and revenue and harm to our reputation.We might be required to incur significant costs to remediate or address any such defect, malfunction, interruption, failure, loss of functionality, delay, lack of capacity, or loss of personnel. Our insurance may not provide coverage or be adequate to compensate us for losses that may occur as a result of any such event, or any system, platform, security or operational failure or disruption. We could suffer material losses and liabilities if the services of any of our third party suppliers, vendors or other providers are disrupted, eliminated or fail to perform properly or effectively.Our payment solution services, systems, security, infrastructure and technology platforms are highly dependent on continuous, timely and accurate provision of third party services, software, and hardware, including data transmission and telecom service providers, subcontractors, co-location facilities, network access providers, card companies, processors, banks, merchants and other suppliers and providers.We also provide services on complex multi-party projects where we depend on integration and implementation of third-party products and services.The failure or loss of any of these third party systems, services, software or products, our inability to obtain replacement services, or damage to or destruction of such services could cause degraded functionality, loss of product and service offerings, restricted transaction capacity, loss of transactions, limited processing speed and/or capacity, system failure, and contractual claims which could result in significant cost, liability, diminished profitability and damage to our reputation and competitive position.Our insurance may not provide coverage or be adequate to compensate us for losses that may occur as a result of any such event, or any system, security or operational failure or disruption. Recent economic conditions may continue to negatively impact our business.As a result of the current global and U.S. economic conditions, including increased unemployment and real estate foreclosures, we have suffered a downturn in revenue in our property tax and federal verticals, due to decreased payments of federal income tax and property tax.If current conditions do not improve, additional declines in revenue may occur, especially in the property tax and federal verticals, negatively impacting use of our services and our overall revenues. Additionally, the ongoing worldwide and U.S. economic downturn has made it difficult to borrow money or obtain credit.We currently have no credit line or credit facility and rely solely on cash on hand, investments and cash from operations to fund our business.If current levels of economic and market disruption and volatility continue or worsen, there can be no assurance that credit, bank loans, contractual lending agreements or other funding sources will be available on reasonable terms, or at all.If we were not able to fund operations our level of services, staffing, resources or equipment may need to be reduced or eliminated which could negatively impact our revenue and stock price. In the event we proceed with consolidation of our technology platforms, the consolidation involves significant risk and may not be successful or may be delayed.We are in the process of evaluating the consolidation of our technology platforms.We currently maintain three payment processing platforms: one in San Jose, California; one in Norcross, Georgia; and a third in Tulsa, Oklahoma.Consolidation of our technology platforms could result in significant risks, including restricted and limited transaction volume, operational inefficiencies, inability to achieve our goals for fiscal year 2012 and 2013, inability to expand existing products and services, higher development and labor costs, significant client migration costs, increased hardware and software costs, inability to provide certain functionality, or system and service disruption or failure.Additionally, migration of clients to a new platform could result in client service outages.Our business is highly dependent upon having safe and secure information technology platforms with sufficient capacity to meet both the high volume of transactions and the future growth of our business.If our ability to develop and/or acquire upgrades or replacements for our existing platforms does not keep pace with the growth of our business, we may not be able to increase business.Furthermore, if we are not able to acquire or develop these platforms and systems on a timely and economical basis, our profitability may be adversely affected.Since we maintain three separate platforms, the cost to develop products is significantly 9 greater than if we maintained one platform, and such costs may continue to increase as we enhance existing products and develop new products. We could suffer material losses or disruption of our business if we are not successful in integration and consolidation of operations and corporate functions.We are consolidating and moving certain operations, facilities, departments, and positions as part of our strategic plan to eliminate duplicative operations and functions, improve efficiency, and save costs. In September 2011 we opened an office in Norcross, Georgia, and we are in the process of closing our Reston, Virginia office, effective at the end of December 2011. As part of this transition we are in the process of moving and consolidating certain resources, key positions, corporate departments and company functions to Norcross, Georgia from Reston, Virginia, including our financial operations(financial planning and analysis, cash settlement/reconciliation, general ledger accounting, and tax functions) and certain product development, human resources, technology services, and facilities management functions. Additionally, we recently completed consolidation of the customer service/call center, client services, implementation services, and some information technology services from San Ramon, California, and Tulsa, Oklahoma, to our existing facility in Auburn, Alabama. As a result of such consolidation, certain key employees are no longer employed by the Company and certain internal processes may change, which may result in loss of historical knowledge and changes in our systems, protocols and processes. If this restructuring and consolidation is not successful, we could suffer disruption of our operations, systems or services, which could result in remediation efforts, increased costs, and material adverse impact on our business, reputation and stock price. Security breaches or unauthorized access to confidential data and personally identifiable information in our facilities, computer networks, or databases, or those of our suppliers, may cause harm to our business and result in liability and systems interruptions.Our business requires us to obtain, process, use, and destroy confidential and personally identifiable data and information of clients and consumers.We have programs, procedures and policies in place to protect against security breaches, unauthorized access and fraud.Despite security measures we have taken, our systems may be vulnerable to physical break-ins, fraud, computer viruses, attacks by hackers and similar acts and events, causing interruption in service and loss or theft of confidential data and personally identifiable information that we process and/or store.It is possible that our security controls over confidential information and personal data, our training on data security, and other practices we follow may not prevent the improper disclosure or unauthorized access to confidential data and personally identifiable information.In addition, our service could be subject to employee fraud or other internal security breaches, and we may be required to reimburse customers for any funds stolen as a result of such actions or breaches.Our third-party vendors or suppliers also may experience security breaches, fraud, computer viruses, attacks by hackers or other similar incidents involving the unauthorized access and theft of confidential data and personally identifiable information.If client or consumer data and/or information was lost or stolen, such an incident could potentially result in compliance costs, loss of clients and revenues, liability and fines.Any security breach within our systems, software or hardware or our vendors’ or suppliers’ systems, software or hardware could result in unauthorized access, theft, loss, disclosure, deletion or modification of such data and information, and could cause harm to our business and reputation, liability for fines and damages, costs of notification, and a loss of clients and revenue. Financial loss could result from fraudulent payments, lack of integrity of systems, or fraudulent use of our systems or the systems of third parties. We receive funds and facilitate payment and settlement of funds on behalf of clients, consumers and businesses for a variety of transaction types including debit/credit cards, ACH payments and other electronic bill payments.Our facilitation of these payments depends on the integrity of our systems and our technology infrastructure as well as the integrity of the systems and technology infrastructure of third parties in the payment transaction process such as financial institutions, processors, networks, and other businesses, and vendors and suppliers.In addition, our service could be subject to employee fraud or other internal security breaches, and we may be required to reimburse customers for any funds stolen as a result of such actions or breaches. If the integrity of this payment process is impaired or the ability to detect fraud or fraudulent payments compromised, including in 10 connection with verification, authentication, settlement, and other payment processes, it could result in financial loss. Our revenues and cash flows could decline significantly if we were unable to retain our largest client, or a number of significant clients.The majority of our client contracts, including our contract with the U.S. Internal Revenue Service, allow clients to terminate all or part of their contracts on short notice, or provide notice of non-renewal with little prior notification. Our contract with the IRS has generated 17.8%, 17.1%, and 19.8%, of our annual revenues from Electronic Payment Solutions for fiscal years 2011, 2010, and 2009 respectively.In April 2009 we were one of three companies awarded a multi-year contract by the IRS to provide electronic payment solutions for personal and business taxes. The contract contains a base period commencing April 2, 2009 and ending December31, 2009 and four one-year option periods running until December 31, 2013.To obtain this contract, we reduced our historical pricing.We compete with the other contract award recipients to provide services to the IRS.If the other recipients reduce their prices, or if additional companies are awarded contracts, we may have to reduce our prices further to remain competitive.If we were unable to retain this client, or replace it in the event it is terminated, or if we were unable to renew this contract, or are unsuccessful in future re-bids of this contract, or if we are forced to reduce our prices in response to competitive pressures, our operating results and cash flows could decline significantly.Termination or non-renewal of a number of client contracts, or certain significant client contracts, including the IRS contract, or a number of large state, local, utility or education-related contracts, could result in significant loss of revenues and reduction in profitability. We are subject to numerous laws and regulations.Violation of any existing or future laws or regulations, including laws governing money transmitters and anti-money laundering laws, could expose us to substantial liability and fines, force us to cease providing our services, or force us to change our business practices.Our business is subject to numerous federal, state and local laws, government regulations, corporate governance standards, compliance controls, accounting standards, licensing and bonding requirements, industry/association rules, and public disclosure requirements including under the Sarbanes Oxley Act of 2002, SEC regulations, and Nasdaq Stock Market rules.Compliance with and changes in these laws, regulations, standards and requirements may result in increased general and administrative expenses for outside services, increased risks associated with compliance, and a diversion of management time and attention from revenue-generating activities, which could curtail the growth of our business. Non-compliance with these laws or regulations could result in significant costs of remediation, fines, penalties or regulatory restrictions. We are registered as a money services business with the Financial Crimes Enforcement Network (FinCEN), and we are licensed as a money transmitter in numerous states.We are subject to compliance with federal and state laws and licensing regulations as a money services business and as a money transmitter including anti-money laundering laws and the USA Patriot Act.We are also subject to the applicable rules of the credit/debit card associations, the National Automated Clearing House Association (NACHA), and other industry standards, privacy, data security, and other laws and regulations associated with payment transaction services which are critical to our business.New laws and regulations in these areas may be enacted, or existing ones changed, which could negatively impact our services, restrict or eliminate our ability to provide services, make our services unprofitable, or create significant liability for us.Our anti-money laundering program requires us to monitor transactions, report suspicious activity, and prohibit certain transactions.We currently hold money transmitter licenses in 36 states and have pending applications for licensure as a money transmitter in several states.We entered into consent orders with four states which included payment of a fine for unlicensed activity prior to our submission of the money transmitter application, and three other states have imposed an assessment or fine.In the future we may be subject to additional states’ money transmitter regulations, money laundering regulations, regulation of Internet transactions, consent orders, and related payment of fees and fines.If we are found to be in violation of any laws, rules, regulations or standards, we could be exposed to significant financial liability, substantial fines and penalties, cease and desist orders, and other sanctions that could restrict or eliminate our ability to provide our services in one or more states or accept certain types of transactions in one or more states, or could force us to make costly changes to our business practices.Even if we are not forced to change our 11 business practices, the costs of compliance and obtaining necessary licenses and regulatory approvals, could be substantial. We could suffer material revenue losses and liability in the event the divested business projects and contracts are not successfully concluded.We have completed divestment of certain operations and portions of the business including our former Financial Institutions Data Match services, State Systems Integration, Financial Management Systems and Unemployment Insurance operations.We remain liable for certain obligations under some of the divested projects and their related contracts.In February 2009, we completed the sale of our Unemployment Insurance, or UI, business to RKV Technologies, Inc, or RKV.The sale was completed pursuant to an Asset Purchase Agreement dated February 6, 2009.As a part of the agreement, Tier is required to leave in place a $2.4million performance bond on the continuing contract for the State of Indiana, or the State.Subsequent to the sale of the UI business to RKV, the prime contractor, Haverstick Corporation, or Haverstick, the State, and RKV determined that the contract completion would be delayed and additional funding would be needed to complete the contract.In November 2009 Haverstick cancelled its contract with RKV and directly rehired various RKV resources and contractors. Tier retains certain liabilities for completion of the project, and continues as the indemnitor under the performance bond.The State and Haverstick have each alleged that we did not obtain consent to assign the contract to RKV prior to our divestment of the Unemployment Insurance business.It is anticipated that the project will be completed by August 2012.Mediation is expected to take place promptly after the project is finished to discuss the allocation of the costs of project completion.If a claim is made in connection with services or products provided by either us or the acquiring company, or if the claim of breach of contract is successful, liability to Tier could result including damages, unanticipated expenses costs of defense, liquidated damages, and bond forfeiture. If we undertake acquisitions, they could be expensive, increase our costs or liabilities or disrupt our business.One of our strategies may be to pursue growth through acquisitions.Negotiations of potential acquisitions and the integration of acquired business operations could disrupt our business by diverting management attention away from day-to-day operations.Acquisitions of businesses or other material operations may require additional debt or equity financing, resulting in leverage or dilution of ownership.We also may not realize cost efficiencies or synergies that we anticipated when selecting our acquisition candidates.In addition, we may need to record write-downs from future impairments of identified intangible assets and goodwill, which could reduce our future reported earnings.Acquisition candidates may have liabilities or adverse operating issues that we fail to discover through due diligence prior to the acquisition.Any costs, liabilities or disruptions associated with any future acquisitions we may pursue could harm our operating results. We operate in a highly competitive market.If we do not compete effectively, we could face price reductions, reduced profitability and loss of market share.Our business is focused on electronic payment transaction solutions, which is a highly competitive market and is served by numerous international, national and local firms.Many of our competitors have significantly greater financial, technical and marketing resources and name recognition than we do.Parts of our business are subject to increasing pricing pressures from competitors, and some competitors are able to operate at significant losses for extended periods of time, which increases pricing pressure on our products and services.Additionally, the use of credit and debit cards and electronic checks (ACH) to make payments is subject to rapid technological change and competitive product offerings.Our future success depends in part on our ability to innovate, develop, acquire and introduce successful new products and services for our target markets and to respond quickly to changes in the market.If our products or services do not achieve market acceptance, or if we are unable to deliver competitive products or services, or if competitors develop more successful products and services, we may lose market share, and our revenues could decline. The success of our business is based largely on our ability to attract and retain talented and qualified employees and contractors.The market for skilled workers in our industry is extremely competitive.In particular, qualified managers and senior technical and professional staff are in great demand.If we are not successful in our recruiting efforts or are unable to retain key employees, our ability to staff projects and deliver products and services may be adversely affected.We believe our success also depends upon the 12 continued services of senior management and a number of key employees whose employment may terminate at any time.If one or more key employees resign to join a competitor, to form a competing company, the loss of such personnel and any resulting loss of existing or potential clients could harm our competitive position.Additionally, as part of the transition to our Atlanta, Georgia office we terminated some existing employees, hired new employees, consolidated certain resources, and continue to transition some corporate departments, positions, and company functions, which may result in loss of historical knowledge and skills or disruption in business. If we are not able to protect our intellectual property, our business could suffer serious harm. Our systems and operating platforms, scripts, software code and other intellectual property are generally proprietary, confidential, and may be trade secrets.We protect our intellectual property rights through a variety of methods, such as use of nondisclosure and license agreements and use of trade secret, copyright and trademark laws.Despite our efforts to safeguard and protect our intellectual property and proprietary rights, there is no assurance that these steps will be adequate to avoid the loss or misappropriation of our rights or that we will be able to detect unauthorized use of our intellectual property rights.If we are unable to protect our intellectual property, competitors could market services or products similar to ours, and demand for our offerings could decline, resulting in an adverse impact on revenues. We may be subject to infringement claims by third parties, resulting in increased costs and loss of business.Our business is dependent on intellectual property rights including software license rights and restrictions, and trademark rights.From time to time we receive notices from others claiming we are infringing on their intellectual property rights.Defending a claim of infringement against us could prevent or delay our providing products and services, cause us to pay substantial costs and damages or force us to redesign products or enter into royalty or licensing agreements on less favorable terms.If we are required to enter into such agreements or take such actions, our operating margins could decline. ITEM 1B—UNRESOLVED STAFF COMMENTS There are no unresolved written comments that were received from the Securities and Exchange Commission’s staff 180 days or more before the end of our fiscal year 2011 regarding our periodic or current reports under the Securities Exchange Act of 1934. ITEM 2—PROPERTIES As of September30, 2011, we leased or subleased 50,032 square feet of space in various locations in the United States.This includes our 25,583 square foot corporate headquarters in Reston, Virginia, which we plan to sublet in connection with the previously discussed move of our corporate headquarters to Norcross, Georgia, and 24,449square feet of space in Georgia, California and Oklahoma, to support portions of our EPS operations.In addition, we own a 28,060square-foot building in Alabama which houses certain administrative, call center, and other operations. ITEM 3—LEGAL PROCEEDINGS We are not currently involved in any material pending legal proceedings. ITEM 4—REMOVED AND RESERVED 13 EXECUTIVE OFFICERS OF THE REGISTRANT The names, ages and positions of our executive officers at December6, 2011, are listed in the following table, together with their business experience during the past five years.Unless otherwise specified, all officers served continuously since the date indicated. Name, age and position with Registrant Date elected or appointed Alex P. Hart, Age 49 (a) President, Chief Executive Officer and Director August 2010 Jeffrey W. Hodges, Age 45 (b) Chief Financial Officer June 2011 Sandip Mohapatra, Age 46 (c) Chief Technology Officer March 2011 Keith S. Kendrick, Age 54 (d) Senior Vice President, Strategic Marketing June 2008 Atul Garg, Age 46 (e) Senior Vice President, Product Management November 2010 Keith S. Omsberg, Age 50 (f) Vice President, General Counsel and Corporate Secretary April 2008 (a) Mr. Hart served as President of the Fuelman Fleet Cards business unit of Fleetcor Technologies, Inc., a provider of specialized payment products and services to commercial fleets, major oil companies and petroleum marketers, from September 2009 through August 2010.From May 2007 to April 2008 Mr. Hart served as Executive Vice President and General Manager of Electronic Banking Services for Check Free Corporation, a provider of financial electronic commerce products and services.From October 2002 to May 2007, he served as President and Chief Executive Officer of Corillian Corporation, a provider of online banking and bill payment software and services. (b) Mr. Hodges served as Chief Financial Officer of Firethorn Holdings, LLC, a mobile banking and payments company that is now a division of Qualcomm, from June 2006 to June 2011.Prior to Firethorn, Mr. Hodges served as Chief Financial Officer and Corporate Secretary of PRE Solutions, Inc, a provider of prepaid transaction processing and top-up services, and nFront, Inc, an online banking and bill payment provider. (c) Mr. Mohapatra served as Chief Information Officer and Chief Architect of VAST Group, International, a business and technology consulting group with an in-house payment processing switch for Pacific Rim merchants, from July 2007 through December 2010.From February 2007 to July 2007, Mr. Mohapatra served as Chief Technology Officer for Paycard USA, a provider of payroll solutions for companies in the United States.From August 2006 to February 2007, Mr. Mohapatra served as Chief Technology Officer for iKobo Inc., an Internet financial services company targeting the money transfer market. (d) Mr. Kendrick served as Senior Vice President, Corporate Marketing and Strategy with EFunds Corporation, a publicly traded enterprise payments and data solutions company, from December 2005 through September 2007 and co-founder and Chief Executive Officer of Vericate Corporation, an analytical software company focused on fraud detection in the retail drug transaction industry, from January 2003 through March 2005. (e) Mr. Garg served as Executive consultant, Senior Vice President with Fleetcor Technologies, Inc., a provider of specialized payment products and services to commercial fleets, major oil companies and petroleum marketers, from June 2009 to October 2010.Mr. Garg served as Senior Vice President, eBusiness from November 2007 toMay 2009, Senior Vice President, Small Business Cards from October 2006 to November 2007, Senior Manager, Commercial Cards and Small Business from October 2004 to October 2006 and Director, Project Development, Private Label Credit Card from June 2002 toOctober 2004, for HSBC Bank USA, N.A., one of the world’s largest banks, providing personal financial services and commercial, global and private banking services. (f) Mr. Omsberg served as Assistant General Counsel of Tier from June 2002 to April 2008. 14 PART II ITEM 5—MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the Nasdaq Global Market under the symbol TIER.On November28, 2011, there were 199 record holders of our common stock.The quarterly high and low prices per share during fiscal 2011 and 2010 were as follows: Fiscal year ended September 30, High Low High Low First quarter $ Second quarter $ Third quarter $ Fourth quarter $ We have never declared or paid cash dividends on our common stock and do not anticipate doing so for the foreseeable future. COMPARISON OF 5-YEAR CUMULATIVE TOTAL RETURN The following graph compares the percentage change in cumulative stockholder return on our common stock for the period September30, 2006 through September30, 2011, with the cumulative total return on the NASDAQ Composite Index, the Russell 2000 Index and a composite of selected peers.The peer group consists of: ACI Worldwide Inc., Alliance Data Systems Corporation, Bottomline Technologies (de), Inc, Fiserv, Inc., Global Payments Inc., Heartland Payment Systems, Inc., Intuit, Inc., Jack Henry & Associates, Inc, Online Resource Corporation, Total Systems Services Inc and Wright Express Corporation.We selected these companies because these are all the public companies that operate primarily in the electronic payments industry.We have included a peer group index this year in order to facilitate a comparison between an investment in Tier and an investment in other companies in our industry.The comparison assumes $100.00 was invested on September30, 2006 in our common stock and in each of the foregoing indices and assumes reinvestment of all dividends, if any. 15 Measurement Date Tier Technologies, Inc. NASDAQ Composite Russell Peer Group 9/30/06 9/30/07 9/30/08 9/30/09 9/30/10 9/30/11 The information included under the heading "Comparison of 5 Year Cumulative Total Return" in Item 5 of this Annual Report on Form 10-K is "furnished" and not "filed" and shall not be deemed to be "soliciting material" or subject to Regulation 14A, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. 16 ISSUER PURCHASES OF EQUITY SECURITIES We did not purchase any of our common stock during the three months ended September30, 2011.On November 22, 2010, we announced that our Board of Directors had authorized us to conduct a cash tender offer to purchase up to an aggregate of $10.0million in value of our common stock in a modified “Dutch Auction”.On December 17, 2010, we commenced a modified “Dutch Auction” tender offer to purchase up to $10.0million in value of our common stock at a price within (and including) the range of $5.80 per share to $6.20 per share.The tender offer expired on January 20, 2011.As a result of the tender offer, we accepted for payment on January20, 2011, and purchased 1,639,344 shares of our common stock for a price of $6.10 per share, for a total cost of approximately $10.0million, excluding fees and expenses related to this offer. ITEM 6—SELECTED FINANCIAL DATA The following table summarizes selected consolidated financial data for the fiscal years ended September30, 2007 through 2011.You should read the following selected consolidated financial data in conjunction with the financial statements, including the related notes, and Item 7—Management's Discussion and Analysis of Financial Condition and Results of Operations.Historical results are not necessarily indicative of results to be expected for any future period.Certain historical information in the following table has been reclassified to conform to the current year presentation. Fiscal years ended September 30, (in thousands, except per share data) Revenues $ Costs and expenses Loss from continuing operations before other income and income taxes ) Other income 82 Loss from continuing operations before income taxes ) Income tax (benefit) provision ) 30 40 87 76 Loss from continuing operations ) Income (loss) from discontinued operations, net ) ) ) Net loss $ ) $ ) $ ) $ ) $ ) Total assets $ Long-term obligations, less current portion $ (Loss) earnings per share—Basic and diluted: Continuing operations $ ) $ ) $ ) $ ) $ ) Discontinued operations $ $ ) $ ) $ ) $ Loss per share—Basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average common shares used in computing: Basic and diluted (loss) earnings per share 17 ITEM 7—MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis of Financial Condition and Results of Operations includes forward-looking statements.We have based these forward-looking statements on our current plans, expectations and beliefs about future events.Our actual performance could differ materially from the expectations and beliefs reflected in the forward-looking statements in this section and throughout this report, as a result of the risks, uncertainties and assumptions discussed under Item 1A—Risk Factors of this Annual Report on Form 10-K and other factors discussed in this section.For information regarding what constitutes a forward-looking statement please refer to Private Securities Litigation Reform Act Safe Harbor Statement on page1. OVERVIEW Tier Technologies, Inc., or Tier, is a leading provider of biller direct electronic payment solutions.These solutions provide processing for Web, call center and point-of-sale environments.We partner and connect with a host of payment processors and other payment service providers to offer our clients a single source solution that simplifies electronic payment management.Our solutions include multiple payment options, including bill presentment, convenience payments, installment payments and flexible payment scheduling.Our solutions offer our clients a range of online payment options, including credit and debit cards, electronic checks, cash and money orders, and alternative payment types. SUMMARY OF FISCAL YEAR 2 The following table provides a summary of our operating results by segment for the fiscal year ended September30, 2011, for our Electronic Payment Solutions, or EPS, operations and our Voice and Systems Automation, or VSA, operations: Year ended September 30, 2011 (in thousands, except per share) Net (loss) income (Loss) earnings per share Continuing Operations: EPS $ ) $ ) VSA Total Continuing Operations $ ) $ ) Our revenues from our EPS operations were $128.6million for the fiscal year ended September30, 2011.Transaction volume grew 7.3% and total dollars processed grew 5.7% when compared to the fiscal year ended September30, 2010.Due to fluctuations in the percentage of payments obtained from our various vertical markets and the impact of current economic conditions, our average payment size decreased 1.4%.The combined result of these factors was marginal growth in our reported revenues in fiscal year 2011.Given the nature of our transaction-based business, increases in our revenue also result in increases in our direct costs, although not always at the same rate.Our direct costs increased 3.6% in fiscal year 2011 over fiscal year 2010, which is driven by the processing costs associated with the aforementioned transaction volume growth, partially offset by the benefit of negotiations of more competitive pricing related to our co-location and telephony expenses recognized during fiscal year 2011. Our EPS operation reported a net loss of $8.7million for the fiscal year ended September30, 2011 versus a net loss for the fiscal year ended September30, 2010 of $6.2million.The $2.5million variance was primarily attributable to increased depreciation expense which resulted from several key projects placed in service in fourth quarter of fiscal year 2010. EPS net revenue decreased 7.1% to $33.8 million during 2011 from $36.4 million during 2010. The decrease in net revenue was driven primarily by higher interchange rates associated with our customers’ choice of payment 18 type.We define EPS net revenue as EPS gross revenue less interchange fees and other processing-related dues, assessments and fees.EPS gross revenue is defined as revenue from continuing operations less revenue from VSA operations.The following is a reconciliation of EPS net revenue to revenue from continuing operations for the fiscal year ended September30, 2011 and 2010. Continuing Operations Fiscal year ended September 30, (in thousands) Change ($) Change (%) Revenue $ $ $ ) — Less: VSA revenue ) )% EPS gross revenue % Less: EPS interchange fees and other processing-related dues, assessments and fees % EPS net revenue $ $ $ ) )% EPS net revenue is a non-GAAP financial measure.We believe this measure is useful for evaluating our business as we conclude our VSA operations and our performance against peer companies within the electronic payments industry.We also believe that this measure provides investors with additional transparency with respect to financial measures used by management in its financial and operational decision-making.Non-GAAP financial measures should not be considered a substitute for the reported results prepared in accordance with generally accepted accounting principles in the United States, or US GAAP.Tier’s definitions used to calculate non-GAAP financial measures may differ from those used by other companies. Our VSA operation reported net income of $1.3million for the fiscal year ended September30, 2011.We operate primarily in the maintenance phase with our VSA contracts, which allow us to keep our costs to a minimum while effectively managing our ongoing contracts. 2012 INITIATIVES We believe that the changes that were made in fiscal year 2011 have left us well positioned for improved performance in fiscal year 2012. We have made the decision to open a Norcross, Georgia office and close our Reston, Virginia facility, which we plan to complete by December31, 2011. In connection with this move, we have made significant personnel upgrades in Finance and Accounting, Sales and Business Development, Product Management, Operations, Software Development and Technology Infrastructure. As previously discussed, we are in the process of making significant investments in the hardware, software, and services we need to improve our reliability, security, and to enable us to handle significant increases in transaction volume in the future. An important step in building the operational capacity and efficiency we need is the reduction of our data center footprint. We started fiscal year 2011 with five data centers but are now down to three. We transferred mission critical customer support and reporting capabilities from an outdated data center adjacent to our San Ramon, California office to our Tulsa, Oklahoma data center and moved a number of corporate support IT functions out of our Reston office to our Norcross data center. In addition to the infrastructure upgrades we are investing in, we are also focused on new product capabilities to meet the needs of both existing clients and new prospects. We remain very focused on the government, higher education, and municipal utility vertical markets, but we will continue to explore opportunities to expand our presence in the charitable giving, insurance, and property management vertical markets on an opportunistic basis.It is important to note that we are building new product capabilities in a decoupled way, whenever possible, so that we will be able to move to a single technology architecture.We currently support three processing platforms, a legacy of the acquisitions that led to the formation of the company as it exists today, but we believe that efficiency and earnings leverage are attainable from a single 19 processing platform. We therefore intend to execute the previously discussed platform consolidation project during the next 24 to 36 months. We are also very focused on reducing our overall processing costs, including both interchange fees and other related transaction processing fees. We believe that promoting lower cost, higher margin payment types may result in both higher customer adoption and resulting higher net revenue. From a regulatory perspective, on October 1, 2011, the final rules implementing the Durbin provisions of the Financial Reform Act became effective. Durbin places limits on debit card interchange rates that card issuing banks may charge. Therefore, beginning in the first quarter of our fiscal year 2012, we expect to notice a decrease in Direct Costs in our Consolidated Statements of Operations, since we process a large number of debit card transactions. Although it is too early to predict the long-term impact of Durbin on the debit and credit card markets, we anticipate realizing benefits from it throughout our fiscal year 2012. RESULTS OF OPERATIONS—FISCAL YEAR 2 The following table provides an overview of our results of operations for the fiscal years ended September30, 2011 and 2010: Year ended September 30, Variance 2011 vs. 2010 (in thousands, except percentages) $ % Revenues $ $ $ ) — Costs and expenses: Direct costs % General and administrative ) )% Selling and marketing % Depreciation and amortization % Total costs and expenses % Loss from continuing operations before other income and income taxes ) ) ) )% Other income 82 ) )% Loss from continuing operations before income taxes ) ) ) )% Income tax (benefit) provision ) 30 ) * Loss from continuing operations ) ) ) )% Income (loss) from discontinued operations, net ) * Net loss $ ) $ ) $ ) )% *Not meaningful The following sections describe the reasons for key variances from year to year in the results that we are reporting for Continuing Operations. COMPARISON—FISCAL YEAR 2 Revenues The following table compares the revenues generated by our Continuing Operations during fiscal years 2011 and 2010: Year ended September 30, Variance (in thousands, except percentages) $ % Revenues EPS $ $ $ % VSA ) )% Total $ $ $ ) — 20 The following sections discuss the key factors that caused these changes in revenue from our Continuing Operations. EPS Revenues:EPS provides electronic processing solutions, including payment of taxes, fees and other obligations owed to government entities, educational institutions, utilities and other public and private sector clients.EPS’s revenues reflect the number of contracts with clients, the volume of transactions processed under each contract and the rates that we charge for each transaction that we process. During the fiscal year ended September30, 2011, we processed 7.3% more transactions than we did in the same period last year, representing 5.7% more dollars processed.The lower growth in dollars processed, as compared with growth in transactions, was due primarily to an increase in transactions from vertical markets with lower average dollar size per transaction. Furthermore, the economic environment also caused average payment size to decline.The combination of increased transactions processed, but lower average payment size resulted in our minimal revenue growth in fiscal year 2011. During the fiscal year ended September30, 2011, our utility vertical incurred an 11.8% decrease in transactions processed, primarily because many of the large utilities that became Tier clients when we acquired ChoicePay are no longer clients of Tier.Our other vertical markets experienced an increase in transactions processed during the fiscal year ended September30, 2011 compared to the same period last year, ranging from 8.1% to 18.0%.Over the past two fiscal years, we have seen improvements in revenue, transactions and dollars processed in the businesses on which we have focused, such as our municipal utilities, government agencies and higher education clients. The Federal vertical market is composed primarily of two components: (1) a partnership with an online tax filing service and (2) our contract with the IRS, which we traditionally implement through our primary brand, Official Payments. This year in our Federal vertical market, we utilized the ChoicePay brand as a “fighter brand” (a lower priced offering) which allowed us to deliver value-based pricing with corresponding feature functionality as market needs demand.Both components faced new competitive pressures in the 2011 tax season. Our partnership with the online tax filing service, which had been exclusive to us, is now in its second year of reduced volume as another payments services company has the primary position. Our contract with the IRS continues in its second year in which there are three providers of electronic payment services instead of two and we were listed in position three this year on the IRS website.During the 2012 tax season, we will be listed in the primary position on the IRS website, which we anticipate will increase transactions processed.During the 2011 tax season our contract with the IRS generated more transactions than the prior year tax season; however, consistent with the trend in the 2010 tax season, the average payment size continued to decrease. Our gross margin from Continuing Operations (which we calculate by subtracting (i) direct costs for Continuing Operations from (ii) revenue from Continuing Operations) and gross margin percentage (which we calculate by dividing (i) gross margin from Continuing Operations by (ii) revenue from Continuing Operations) depends on four principal factors: revenue, cost, the number of transactions processed, and the mix of transactions among vertical markets. · Our revenue from a transaction depends on whether we receive a flat fee for the transaction, or whether our revenue is equal to a percentage of the amount paid, and the amount of the fee or the percentage.Whether we receive a flat fee or a percentage, and the amount of these, depends on many competitive considerations, including regulations of payment networks, the competition we face, and the level of service that we provide.If our revenue is equal to a percentage of the amount paid, then revenue will also be affected by all the factors that cause payment amounts to differ. · Our direct cost for a transaction depends principally on how the payment is made.It costs us more to process certain types of transactions and less to process other types of transactions.We discuss our direct costs in more detail below. 21 · The number of transactions we process and the mix of transactions among vertical markets are influenced by many considerations, including bill-payers’ preferences for electronic forms of payment; the shift among federal, state, and local governments, educational institutions, and private entities to electronic payment options; the success of our sales and marketing efforts; and the attractiveness of our products and services, among other things. Each of these factors is subject to change, and some changes in the composition of our business affect more than one of these factors.As a result of these changes, our gross margin from Continuing Operations and our gross margin percentage may change at different rates from each other. We expect to see modest revenue growth in fiscal year 2012 compared with fiscal year 2011 as we continue to add new payment types for existing clients and continue our selling and marketing efforts to add new clients in our various vertical markets.As with fiscal year 2011, the rate of growth will be largely dependent on general economic trends, although the success of our sales and marketing efforts will also play a critical role in such growth.Our government-based businesses, especially in the tax-related vertical markets, experienced low revenue growth during fiscal year 2011 and we have the same expectation for fiscal year 2012.Lastly, we believe that the addition of a new CFO and an SVP of Sales should improve our ability to plan, forecast, and deliver improved sales performance in fiscal year 2012. VSA Revenues:Consistent with our plan to wind down our VSA operation, our revenue has decreased for the fiscal year ended September30, 2011 when compared to the same period last year, as a result of contract completion.We expect to see continued revenue decreases during fiscal year 2012. Direct Costs Direct costs, which represent costs directly attributable to providing services to clients, consist predominantly of payment card interchange fees and assessments payable to the banks as well as payment card processing fees.Other direct costs include: payroll and payroll-related costs; travel-related expenditures; co-location and telephony costs; and product and material costs.The following table provides a year-over-year comparison of direct costs incurred by our Continuing Operations during fiscal years 2011 and 2010: Year ended September 30, Variance (in thousands, except percentages) $ % Direct costs EPS: Interchange fees $ $ $ % Dues, assessments and fees ) )% Other costs ) )% Total EPS % VSA ) )% Total $ $ $ % The following sections discuss the key factors that caused these changes in direct costs for Continuing Operations. EPS Direct Costs:We recognize interchange fees for each transaction we process, and as such, as transaction volumes increase, so do our interchange fees.Our 7.3% increase in transaction volume during the fiscal year ended September30, 2011 was the primary driver of the 4.7% increase in interchange fees over the same period last year.Further contributing to the increase in interchange fees were the fluctuation in payment methods used by customers as well as an increase in interchange fee rates charged by one of the payment networks.We continue to explore and implement cost savings initiatives related to our interchange fees and other related processing fees.In addition, during the fiscal year ended September30, 2010 we recognized a one-time cost benefit of $0.3million in the form of settlement funds received related to our payment card processing fees. The decrease in other direct costs was primarily attributable to a $0.3million decrease in telephony costs as a result of our efforts to improve efficiencies in our telephony structure and reduce the related costs.We 22 also benefited from a $0.1million decrease in labor and labor-related expenses, which includes temporary labor, primarily due to efforts to more efficiently staff our customer service department during the income tax season.In addition, we benefited from $0.2million in reduced non-capitalized equipment purchases, software maintenance and other miscellaneous costs.Offsetting these decreases is $0.1million in one-time expense associated with integration costs within our Education vertical. We expect to see growth in transactions processed during fiscal year 2012 as we continue to see more clients move towards electronic payment solutions options and we strive to grow our business.This increase in transactions will result in additional discount fees.The final rules implementing Durbin provisions of the Dodd-Frank Act became effective on October1, 2011.We expect to experience a decrease in direct costs, since we process a large number of debit card transactions.However, at this time, we are not able to quantify those savings.We expect to have more clarity into the long-term impacts of Durbin as fiscal year 2012 progresses.Additionally, during fiscal year 2012 we will be evaluating our processor relationships to seek efficiencies and more favorable pricing, possibly through reducing the number of processors we use. VSA Direct Costs:We continue to report decreased direct costs related to VSA which is consistent with our strategy to complete projects.Product and material costs decreased $0.5million during the fiscal year ended September30, 2011 when compared to the same period last year.With the completion of projects, we are no longer renewing maintenance on certain software, which resulted in a $0.2million decrease in expense.The remaining $0.3million in reduced expenses was related to labor and labor-related expenses, telephony costs and other office expenses, consistent with the reduction in contracts to service. As we wind down VSA, we expect that the direct costs of these operations will continue to decrease during fiscal 2012. General and Administrative General and administrative expenses consist primarily of payroll and payroll-related costs for technology, product management, strategic initiatives, information systems, general management, administrative, accounting, legal and fees paid for outside services.Our information systems expenses include costs to consolidate and enhance our processing platforms as well as the costs associated with ongoing maintenance of these platforms.The following table compares general and administrative costs incurred during fiscal years 2011 and 2010: Year ended September 30, Variance (in thousands, except percentages) $ % General and administrative EPS $ $ $ ) )% VSA 5 ) )% Total $ $ $ ) )% EPS General and Administrative:Several factors contributed to the overall decrease in general and administrative expenses during fiscal year 2011.Overall, share-based payment expense decreased $1.3million when comparing fiscal year ended September30, 2011 to September30, 2010.During fiscal year ended September30, 2011, we reversed $1.5million in share-based payment expense related to Restricted Stock Units, or RSUs, which had been granted to our former CEO and which would have vested only if certain conditions had been satisfied.These conditions were not satisfied and pursuant to generally accepted accounting principles in the United States, or US GAAP, we were permitted to reverse the expense recognized during the vesting period.Two factors contributed a $0.2million increase to share-based payment expense when comparing fiscal year 2011 to 2010: 1) we instituted a policy in which every employee was granted options to purchase shares of our stock, which has led to an increase in the total number of shares vesting and the associated expense, and2) significant credits to share-based payment expense recognized during fiscal year 2010 related to our Performance Stock Units, or PSUs, due to a decrease in the number of PSUs outstanding as well as declining stock prices. 23 During fiscal year 2010 we recorded nearly $1.5million in severance expense related to the departure of our former CEO and former COO.During the fiscal year ended September30, 2011, we recorded approximately $0.5million in severance expense related to the departure of our former CFO and the severance expense related to the transition of corporate operations from Reston, Virginia to Norcross, Georgia.This resulted in a $1.0million net expense reduction when comparing fiscal year 2011 to the prior year. Our fiscal year 2011 bonus expense was $0.8million less than fiscal year 2010 because we did not meet our projected 2011 performance goals. Our legal expenses decreased $0.9million when comparing fiscal year 2011 to 2010, primarily due to one-time legal costs incurred during fiscal year 2010 related to corporate governance issues and costs incurred related to our annual meeting and proxy.Our facilities related costs decreased $0.6million when comparing fiscal year 2011 to 2010 due to a full year benefit of reduced rent expense for our Reston office as well as the absence of restructuring costs related to our San Ramon, California, Tulsa, Oklahoma and Auburn, Alabama office consolidations.During fiscal year 2011 we increased our collection efforts on our accounts receivable and as a result we re-evaluated our estimate for bad debts which resulted in a $0.5million decrease in bad debt expense when comparing fiscal year 2011 with 2010. Further contributing to the overall reduction in general and administrative expenses when comparing fiscal year 2011 with 2010 were: a $0.4million reduction in telephony costs as a result of reduced pricing agreements placed into effect late in fiscal year 2010; a $0.2million reduction in recruiting expense as a result of expenses incurred during fiscal year 2010 related to our CEO search; and $0.1million in reduced travel and travel-related expenses. Primarily offsetting these decreases was an increase in labor and labor-related costs of $2.3million when comparing fiscal 2011 expense with fiscal 2010 expense.Several factors contribute to the increase including additional positions added at the senior executive level, the addition of software developers, a decrease in internally developed software projects, which capitalize labor, and an increase in maintenance work on our existing platforms.In addition, our outside consultant and services labor increased $0.7million when comparing fiscal year 2011 with 2010.Our software and equipment purchases and maintenance agreements increased $0.4million when comparing fiscal year 2011 with 2010 consistent with the previously discussed network upgrade initiatives.Finally, our money transmitter license and fee expense increased $0.3million primarily attributable to obtaining licenses in several new states. We are anticipating fiscal year 2012 general and administrative expenses to increase over fiscal year 2011.Fiscal year 2011 included some compensation related one-time benefits which we do not anticipate incurring during fiscal year 2012.With the expiration of our PSUs and RSUs in 2011 and the first quarter of fiscal year 2012, we are not expecting credits to expense for the share-based payment arrangements.In addition, we are anticipating paying performance related bonuses for fiscal year 2012 performance. VSA General and Administrative:The decrease in fiscal year 2011 for VSA general and administrative expenses relates primarily to an adjustment to bad debt expense during fiscal year 2011 relating to a Pension contract payment received that had been fully reserved. We expect to see de minimis general and administrative expenses for our VSA operation during fiscal year 2012, as we continue to wind-down the related contracts. Selling and Marketing Selling and marketing expenses consist primarily of payroll and payroll-related costs, commissions, advertising and marketing expenditures and travel-related expenditures.We expect selling and marketing expenses to fluctuate from quarter to quarter due to a variety of factors, such as increased advertising and marketing expenses incurred in anticipation of the April 15th federal tax season.The following table provides a year-over-year comparison of selling and marketing costs incurred during fiscal years 2011 and 2010: 24 Year ended September 30, Variance (in thousands, except percentages) $ % Selling and marketing EPS $ $ $ % VSA — Total $ $ $ % EPS Selling and Marketing:Advertising expense increased $0.6million when comparing fiscal year 2011 with fiscal year 2010, which resulted from our planned strategic initiative to expand marketing campaigns to more vertical markets.We also incurred $0.1million in severance expense when comparing fiscal year 2011 to 2010 as a result of the departure of several employees in our sales group.Furthermore, our share-based payment expense increased $0.1million year-over-year due to an increase in the number of vesting options. Our commission expense increased $0.1million year-over-year, as a result of the structure of our fiscal year 2011 commission plan.Offsetting these increases is a decrease in marketing research of $0.2million and a $0.1million decrease in labor and labor-related expenses, including consultants and outside services. As previously mentioned, we have revised the structure and strategy of our sales force.As such, we anticipate incurring approximately $0.7million of additional selling and marketing expense, particularly compensation related costs, including commissions, during fiscal year 2012 as we implement our new strategy. Depreciation and Amortization Depreciation and amortization represents expenses associated with the depreciation of equipment, software and leasehold improvements, as well as the amortization of intangible assets from acquisitions and other intellectual property not directly attributable to client projects.The following table provides a year-over-year comparison of depreciation and amortization costs incurred during fiscal years 2011 and 2010: Year ended September 30, Variance (in thousands, except percentages) $ % Depreciation and amortization EPS $ $ $ % VSA — ) )% Total $ $ $ % During the fourth quarter of fiscal year 2010 we placed several internally developed software projects into production with a three year useful life, resulting in a full year of depreciation expense recorded during fiscal year 2011.This was the primary reason for the increase in depreciation and amortization expense for our EPS operation.We did not incur any depreciation or amortization expense for our VSA operation during fiscal year 2011, consistent with our strategic plan to focus on our EPS operation.We expect fiscal year 2012 depreciation and amortization expense to be consistent with fiscal year 2011 depreciation and amortization expense. Other Income Interest income, net:Interest income during the fiscal year ended September30, 2011 decreased $0.3million compared to the fiscal year ended September30, 2010, attributable to both a decrease in the amount within our investment portfolio and decreases in interest rates.Due to current market conditions, we have elected to sell as many municipal bond debt securities as possible and invest the funds in money market accounts, treasury bills, discount notes and commercial paper – often at lower interest rates than our debt securities.Our interest rates fluctuate with changes in the marketplace. Income Tax Provision We reported an income tax benefit from continuing operations of $100,000 for the fiscal year ended September30, 2011.This resulted in a $130,000 decrease over the fiscal year ended September30, 2010, in which we recorded a provision of $30,000. The provision for income taxes represents state tax obligations 25 incurred by our EPS operations and an intra-period tax allocation between continuing and discontinued operations.Our Consolidated Statements of Operations for the fiscal years ended September30, 2011 and 2010 do not reflect a federal tax provision because of offsetting adjustments to our valuation allowance which reduces any tax benefit to zero.Our effective tax rates differ from the federal statutory rate due to state income taxes, tax-exempt interest income and the charge for establishing a valuation allowance on our net deferred tax assets.Our future tax rate may vary due to a variety of factors, including, but not limited to:the relative income contribution by tax jurisdiction; changes in statutory tax rates; the amount of tax exempt interest income generated during the year; changes in our valuation allowance; our ability to utilize net operating losses and any non-deductible items related to acquisitions or other nonrecurring charges. At September30, 2011, we had $117.4million of federal net operating loss carryforwards, which expire beginning in fiscal 2018 through 2031, and $83.6million of state net operating loss carryforwards, most of which begin to expire after fiscal 2017 through 2026.Of the $109.6million of federal net operating loss carryforward and $83.6million on the state net operating loss carryforward, $48.6million and $28.1million, respectively, were acquired with the purchase of Official Payments Corporation in 2002. As of September30, 2011 approximately $100.0million of our federal net operating loss carryforwards do not have any restrictions. Our acquired federal net operating loss carryforward is limited to $3,350,000 per year pursuant to Internal Revenue Code Section 382, and approximately $14.5million is still limited to this annual amount. The balance of our federal net operating loss carryforwards, has approximately $2.0million which is not eligible to use at September 30, 2011.If future ownership changes occur, there could be further limitations to our federal net operating loss carryforwards. RESULTS OF OPERATIONS—FISCAL YEAR 2 The following table provides an overview of our results of operations for the fiscal years ended September30, 2010 and 2009: Year ended September 30, Variance 2010 vs. 2009 (in thousands, except percentages) $ % Revenues $ $ $ % Costs and expenses: Direct costs % General and administrative ) )% Selling and marketing ) )% Depreciation and amortization % Total costs and expenses % Loss from continuing operations before other income and income taxes ) ) ) % Other income ) )% Loss from continuing operations before income taxes ) ) ) )% Income tax provision 30 40 ) )% Loss from continuing operations ) ) ) )% Loss from discontinued operations, net ) ) % Net loss $ ) $ ) $ % The following sections describe the reasons for key variances from year to year in the results that we have reported for Continuing Operations. 26 COMPARISON—FISCAL YEAR 2 Revenues The following table compares the revenues generated by our Continuing Operations during fiscal years 2010 and 2009: Year ended September 30, Variance (in thousands, except percentages) $ % Revenues EPS $ $ $ % VSA ) )% Total $ $ $ % The following sections discuss the key factors that caused these changes in revenue. EPS Revenues:During fiscal year 2010, we processed 25.9% more transactions than we did in our prior fiscal year, representing 13.0% more dollars.The lower growth in dollars processed as compared with growth in transactions was due primarily to the success of our stated strategic intent to develop new verticals to diversify the business and lower average dollar transactions in our various tax verticals primarily related to current economic conditions.A significant amount of the new transactions were from verticals with lower average dollar size, which resulted in lower revenue per transaction.For example, average utility payments per transaction were lower than in our established property tax and income tax businesses and therefore produced lower average revenue per transaction.At the same time we introduced ACH and a fixed price debit card as a payment option in the utility vertical and several other verticals.In fiscal year 2010 we also saw that this shift in payment type reduced our average revenue per transaction and our average direct costs per transaction.For this reason, the shift in payment type increased our average “profit” per transaction, when profit is calculated on a percentage basis, even though the average “profit” per transaction may not have increased on an absolute dollar basis.During fiscal year 2010, all of our verticals experienced an increase in the transactions processed when compared to fiscal year 2009, ranging from 9.0% to 44.1%. VSA Revenues:The decrease in VSA revenues was primarily attributable to the completion of our Pension business contract as well as the completion of several VSA maintenance contracts Direct Costs The following table provides a year-over-year comparison of direct costs incurred during fiscal years 2010 and 2009: Year ended September 30, Variance (in thousands, except percentages) $ % Direct costs EPS: Interchange fees $ $ $ % Dues, assessments and fees % Other costs % Total EPS % VSA ) )% Total $ $ $ % The following sections discuss the key factors that caused these changes in direct costs. EPS Direct Costs:The increase in interchange fees over the same period last year was attributable to an increased number of transactions processed offset by several cost savings initiatives and a shift in payment method.In addition, in fiscal year 2010, we received a benefit of $0.3million insettlement funds received related to our payment card processing fees. 27 The increase in other costs was primarily associated with an increase in telephonic and co-location costs of $1.6million associated with increased usage of our customer and client support centers, as well as one-time costs for consolidation of our data centers.Labor and labor-related costs increased $0.6million, primarily attributable to the acquisition of ChoicePay and enhancements to our call center in Auburn, Alabama, offset by reduced consulting fees of $0.3million, as a result of our efforts to decrease dependency on outside resources.Equipment expenses also increased $0.1million as additional call center equipment was required as a result of consolidation efforts and increased staffing at our Auburn call center.The increases were offset by a $0.6million decrease in product and material costs and other miscellaneous direct costs. VSA Direct Costs:The decrease in VSA direct costs was primarily attributable to a decrease in labor and labor-related expenses, including consultants and subcontractors, of $0.9million, a decrease in product and material costs of $0.1million, attributable to the completion of projects and $0.1million in telephonic costs.Offsetting these decreases was an increase of $0.2million of maintenance costs associated with the support of our current projects. General and Administrative The following table compares general and administrative costs incurred during fiscal years 2010 and 2009: Year ended September 30, Variance (in thousands, except percentages) $ % General and administrative EPS $ $ $ % VSA ) )% Total $ $ $ ) )% EPS General and Administrative:During fiscal year 2010 we incurred $1.0million in additional legal expenses when compared to fiscal year 2009, primarily associated with various corporate governance issues.In addition, severance expense increased $0.6million year-over-year as a result of the departure of two executives, partially offset by the absence of severance costs associated with our office consolidation during fiscal year 2009.We also incurred year-over-year increases as follows: $0.4million in recruiting expenses as a result of executive searches during fiscal year 2010; $0.3million in equipment and software expenses associated with enhancements to our IT infrastructure and data security; $0.3million in tax expenses, which is the result of the reversal of over-accrued tax expenses during the fiscal year 2009 thereby reducing our tax expense during fiscal year 2009 as well as additional state tax responsibilities in fiscal year 2010; $0.2million in bad debt expense as a result of longer payment cycles; $0.2million in bank fees as a result of fee increases and lower earnings credits; $0.1million in rent expense associated with the duplicate rent period during the build-out of our new Reston headquarters offset by reduction in office space in Georgia and Tulsa; and $0.1million in telephone and related expenses. Primarily offsetting the increases was a decrease in labor and other labor-related expenses of $2.1million.This decrease was made up of a reduction in incentive compensation of $1.7million for fiscal year 2010 compared to fiscal year 2009, based on estimated bonus payouts for fiscal year 2010.In addition, share-based payment expenses decreased $0.2million year-over-year primarily as a result of decreases in fair market value associated with our performance stock units and $0.2million in other miscellaneous labor and related expenses as a result of streamlining our general and administrative workforce.Restructuring expenses were down $0.4million when comparing fiscal year 2010 with fiscal year 2009 due to the completion of our office consolidation efforts during fiscal year 2009.Travel and travel-related expenses decreased $0.2million year-over-year primarily associated with a reduction in executive travel.Further contributing to the decreases was a $0.1million decrease in accounting fees and a $0.1million decrease in business licenses and fees as we move from application status to renewal status for our money transmitter licenses. VSA General and Administrative:Our labor and labor related expenses, including consultants, decreased $0.8million year-over-year as a result of our strategic decision to focus on EPS operations.Our telephone and related costs also decreased $0.1million when comparing fiscal year 2010 to fiscal year 2009. 28 Offsetting these decreases is an increase of $0.2million in bad debt expense associated with a receivable we have determined may be uncollectable. Selling and Marketing The following table provides a year-over-year comparison of selling and marketing costs incurred during fiscal years 2010 and 2009: Year ended September 30, Variance (in thousands, except percentages) $ % Selling and marketing EPS $ $ $ ) )% VSA — 11 ) )% Total $ $ $ ) )% EPS Selling and Marketing:Contributing to the overall decrease in expense was a reduction of $0.7million in labor and labor related costs as follows: a $0.6million decrease in labor force and related expenses as we continue to streamline our business; a $0.3million decrease in severance expense year-over-year attributable to severance expense recognized in fiscal year 2009 relating to the departure of an executive as well expense associated with our consolidation efforts; and a $0.2million reduction in share-based payment expense, primarily due to the reduction in the fair market value of our performance stock units, offset by an increase in commission expense of $0.5million relating to an adjustment in fiscal year 2009 to modify historical commission plans.In addition, our strategic partnership fees decreased $0.2million year-over-year due to the nature of our current partnership agreements.These decreases were offset by an increase of $0.3million in advertising expenses as we worked towards more targeted marketing campaigns and $0.2million in miscellaneous travel and office related expenses. VSA Selling and Marketing:We did not incur any selling and marketing expenses in our VSA operations during fiscal year 2010 and incurred minimal expenses during fiscal year 2009.This is consistent with our efforts to focus the maintenance and growth of our business on our EPS operations. Depreciation and Amortization The following table provides a year-over-year comparison of depreciation and amortization costs incurred during fiscal years 2010 and 2009: Year ended September 30, Variance (in thousands, except percentages) $ % Depreciation and amortization EPS $ $ $ % VSA ) )% Total $ $ $ % The increase in depreciation and amortization relating to our EPS operations was primarily due to the acquisition of ChoicePay assets during January 2009 as well as the depreciation of internally developed capitalized software during fiscal year 2010.The decrease in VSA depreciation and amortization is consistent with our strategic decision to focus on our EPS operations. Other Income Gain on investment: During the fiscal year ended September30, 2010 we recognized a $31,000 gain related to the increase in fair value of our auction rate securities. This is a $62,000 improvement over the fiscal year ended September30, 2009. Gain on sale of assets: During the fiscal year ended September30, 2010 we recognized a $6,000 gain associated with the sale of assets during the current fiscal year. 29 Interest income, net: Interest income during the fiscal year ended September30, 2010 decreased $0.3million compared to the fiscal year ended September30, 2009, attributable to both a decrease in the amount within our investment portfolio and decreases in interest rates.Due to current market conditions, we have elected to sell as many municipal bond debt securities as possible and invest the funds in money market accounts, treasury bills, discount notes and commercial paper – often at lower interest rates than our debt securities.Our interest rates fluctuate with changes in the marketplace. Income Tax Provision We reported income tax provisions of $30,000 for the fiscal year ended September30, 2010, a $10,000 decrease from September30, 2009.The provision for income taxes represents state tax obligations incurred by our EPS operations.Our Consolidated Statements of Operations for the fiscal years ended September30, 2010 and 2009 do not reflect a federal tax provision because of offsetting adjustments to our valuation allowance. LIQUIDITY AND CAPITAL RESOURCES At September30, 2011 we had $39.8million in cash, cash equivalents and marketable securities compared with $54.0million at September30, 2010.The decline in cash is primarily associated with the tender offer we completed in January 2011, in which we purchased $10.0million of our common stock. As discussed in Note 5—Customer Concentration and Risk and Note 9— Commitments and Contingencies our Consolidated Balance Sheets include settlements receivable and payable.Our $39.8million in cash, cash equivalents and marketable securities included $9.8million of funds that have settled to us that we had not yet distributed to clients due to the timing of bank transactions and $4.9million of accrued discount fees.Those items reduced our cash available for company use.Offsetting the reduction of cash available to Tier was $7.6million of cash which we received within one to two days after the end of the quarter as settlements from credit card companies or banks.Therefore, the cash and cash equivalents available to Tier was $32.7million at September30, 2011 (cash and cash equivalents less settlements payable and accrued interchange fees, assessments and other processing costs plus settlements receivable), as compared to $47.0million when compared to September30, 2010.In July 2011 we committed $8.3million to upgrade our infrastructure, which includes the purchase of hardware, software and professional services.The project commenced in August 2011 and is scheduled to be completed and put into service in October 2012.As of September30, 2011, we had purchased nearly $6.1million in software and hardware related to this project. Our current investment strategy is to ensure our cash and cash equivalents remain as liquid as possible.We intend to concentrate our investments in short term U.S. Treasury bills to ensure we can meet our liquidity needs over the next twelve months.We believe we have sufficient liquidity to meet currently anticipated needs, including capital expenditures, working capital investments, and acquisitions for the next twelve months.We expect to generate cash flows from operating activities over the long term; however, we may experience significant fluctuations from quarter to quarter resulting from the timing of billing and collections.To the extent that our existing capital resources are insufficient to meet our capital requirements, we will have to raise additional funds.There can be no assurance that additional funding, if necessary, will be available on favorable terms, if at all.Currently, we do not have any short or long-term debt. Net Cash from Continuing Operations—Operating Activities.During the fiscal year ended September30, 2011, our operating activities from Continuing Operations used $1.5million of cash.This reflects a net loss of $7.4million from Continuing Operations and $7.9million of non-cash items.During the first half of fiscal year 2011, consistent with our evaluation of our processing platforms and our strategic decision to strengthen and develop software usable on all three platforms, we incurred $0.3million of impairment expense which is included in our $7.9million of non-cash items.A decrease in accounts and settlements payable and other accrued liabilities used $1.6million of cash and a decrease in accounts and settlements receivable generated $0.8million of cash.The timing of bank transactions causes fluctuations in these amounts from month to month.An increase in prepaid expenses and other assets and prepaid income taxes used $1.1million of cash, primarily attributable to prepaid software maintenance for equipment purchased 30 relating to our Infrastructure upgrade project.Finally, a decrease in deferred income used $0.1million of cash. Net Cash from Continuing Operations—Investing Activities.Net cash generated by our investing activities from Continuing Operations for the fiscal year ended September 30, 2011 was $5.2million, including $28.8million of cash generated by the maturities and sale of available-for-sale securities, offset by the use of $13.2million of cash to purchase available-for-sale securities.The purchase of equipment and software to support our EPS operations, including internally developed software used $10.3million of cash and additional goodwill recognized associated with the ChoicePay earn-out used $0.1million of cash. Net Cash from Continuing Operations—Financing Activities.Net cash used in our financing activities from Continuing Operations for the fiscal year ended September30, 2011 was $9.9million.The purchase of company stock used $10.4million of cash, offset by $0.5million provided by the issuance of stock.Capital lease obligations used $34,000 of cash. Net Cash from Discontinued Operations—Operating Activities.During the fiscal year ended September30, 2011, our operating activities from Discontinued Operations used $149,000 of cash for miscellaneous legal expenses. Net Cash from Discontinued Operations—Investing Activities.During the fiscal year ended September30, 2011, investing activities from discontinued operations provided $0.4million of cash as a result of an earn-out payment, net of taxes, from the company that purchased our former GBPO business, pursuant to the Purchase and Sale Agreement. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations is based on our Consolidated Financial Statements, which have been prepared in accordance with US GAAP.Note 2—Summary of Significant Accounting Policies of our Notes to Consolidated Financial Statements contains a summary of our significant accounting policies, many of which require the use of estimates and assumptions.We believe that of our significant policies, the following are the most noteworthy because they are based upon estimates and assumptions that require complex subjective judgments by management, which can have a material effect on our reported results.Changes in these estimates or assumptions could materially impact our financial condition and results of operations.Actual results could differ materially from management’s estimates. Revenue Recognition.Certain judgments affect the application of our revenue policy.We derive nearly 99% of our revenues primarily from transaction and payment processing.We recognize revenues in accordance with accounting principles generally accepted in the United States.Our EPS operations primarily recognize revenues using a transaction-based method in which fees are charged on a per-transaction basis or fees are charged as a percentage of dollars processed. Goodwill and Other Intangible Assets.We review goodwill and purchased intangible assets with indefinite lives for impairment annually at the reporting unit level and whenever events or changes indicate that the carrying value of an asset may not be recoverable.These events or circumstances could include a significant change in the business climate, legal factors, operating performance indicators, competition, or sale or disposition of a significant portion of a reporting unit.Application of the goodwill impairment test requires judgment, including the identification of reporting units, assignment of assets and liabilities to reporting units, assignment of goodwill to reporting units and determination of the fair value of each reporting unit.The fair value of our EPS reporting unit is estimated using four primary methodologies: 1) comparable public companies; 2) precedent mergers and acquisitions; 3) discounted cash flows; and 4) leveraged buyout.This requires significant judgments, including estimation of future cash flows, which is dependent on internal forecasts, estimation of the long-term rate of growth for our business, the useful life over which cash flows will occur and determination of our weighted-average cost of capital.Changes in these estimates and assumptions could materially affect the determination of fair value and/or goodwill impairment for each reporting unit. 31 Fair-value Measurements.In accordance with US GAAP, we record our financial assets including: cash equivalents, restricted cash, accounts receivable, accounts payable and accrued liabilities at cost, which approximates fair value due to their short-term nature.Investments in marketable securities are recorded at their estimated fair value.Factors considered in determining their fair value were: current and projected interest rates, quality of the underlying collateral, credit ratings of the issuer, and a factor for illiquidity. Contingencies.The outcomes of legal proceedings and claims brought against us are subject to significant uncertainty.US GAAP requires that an estimated loss from a loss contingency such as a legal proceeding or claim should be accrued by a charge to income if it is probable that an asset has been impaired or a liability has been incurred and the amount of the loss can be reasonably estimated.Disclosure of a contingency is required if there is at least a reasonable possibility that a loss has been incurred.In determining whether a loss should be accrued, we evaluate a number of factors, including the degree of probability of an unfavorable outcome and the ability to make a reasonable estimate of the amount of loss.Changes in these factors could materially impact our financial position and our results of operations. Income Taxes.The objectives of accounting for income taxes are to recognize the amount of taxes payable or refundable for the current year and deferred tax liabilities and assets for the future tax consequences of events that have been recognized in an entity’s financial statements or tax returns.US GAAP states we may recognize a tax benefit from an uncertain tax position only if it is more-likely-than-not that the tax position will be sustained on examination by the taxing authorities, based on technical merits.Judgment is required in assessing the future tax consequences of events that have been recognized in our financial statements or tax returns.Variations in the actual outcome of these future tax consequences could materially impact our financial position, results of operations or cash flows. Share-Based Compensation.US GAAPrequires public companies to expense employee share-based payments (including options, restricted stock units and performance stock units) based on fair value.We must use our judgment to determine key factors in determining the fair value of the share-based payment, such as volatility, forfeiture rates and the expected term in which the award will be outstanding. RECENT ACCOUNTING STANDARDS FASB ASC 860.In June2009, FASB issued FASB Accounting Standards Codification, or ASC, 860, which eliminates the concept of a qualifying special-purpose entity, creates more stringent conditions for reporting a transfer of a portion of a financial asset as a sale, clarifies other sale-accounting criteria, and changes the initial measurement of a transferor’s interest in transferred financial assets. FASB ASC 860 was effective for transfers of financial assets in fiscal years beginning after November15, 2009 and in interim periods within those fiscal years with earlier adoption prohibited. We adopted FASB ASC 860 effective October1, 2010.The adoption of this ASC had no impact on our financial position and results of operations. FASB ASU 2010-06.In January2010, the FASB issued FASB Accounting Standards Update, or ASU 2010-06, which amends the disclosure requirements relating to recurring and nonrecurring fair value measurements.New disclosures are required about transfers into and out of the levels 1 and 2 fair value hierarchy and separate disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements.This ASU also requires an entity to present information about purchases, sales, issuances and settlements for significant unobservable inputs on a gross basis rather than as a net number.This ASU was effective for us with the reporting period beginning January1, 2010, except for the disclosures on the roll forward activities for Level 3 fair value measurements, which will become effective for us with the reporting period beginning October1, 2011.The adoption of this ASU had no impact on our financial position and results of operations, as it only requires additional disclosures. FASB ASU 2010-28.In December 2010, the FASB issued FASB ASU 2010-28, which affects entities evaluating goodwill for impairment under FASB ASC 350-20.ASU 2010-28, among other things, requires entities with a zero or negative carrying value to assess, considering qualitative factors, whether it is more likely than not that goodwill impairment exists.If an entity concludes that it is more likely than not that goodwill impairment exists, the entity must perform step 2 of the goodwill impairment test.ASU 2010-28 is 32 effective for impairment tests performed during an entity’s fiscal year beginning after December15, 2010, with early adoption not permitted.We adopted this ASU effective October1, 2011.We do not believe the adoption of this ASU will have a material impact on our financial position or results of operations. FASB ASU 2010-29.In December 2010, the FASB issued FASB ASU 2010-29, which requires an entity to disclose revenue and earnings of a combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual period only.It also requires pro forma disclosures to include a description of the nature and amount of the material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.This ASU became effective for us October1, 2011, and is applied to business combinations for which the acquisition date is on or after the effective date.The initial adoption of this ASU had no impact on our financial position or results of operations. FASB ASU 2011-04.In May 2011, the FASB issued FASB ASU 2011-04, which clarifies some existing concepts, eliminates wording differences between US GAAP and International Financial Reporting Standards, or IFRS, and changes some of the principles and disclosures of fair value measurement to achieve convergence between US GAAP and IFRS.ASU 2011-04 also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs.We will adopt this ASU effective January 1, 2012.We do not believe the adoption of this ASU will have a material impact on our financial position or results of operations. FASB ASU 2011-08.In September 2011, the FASB issued FASB ASU 2011-08, which allows companies testing for impairment of goodwill the option of performing a qualitative assessment before calculating the fair value of a reporting unit in step 1 of the goodwill impairment test.If, after assessing the totality of events or circumstances, an entity determines it is more likely than not that the fair value of a reporting unit is more than its carrying amount, then performing the two-step impairment test is unnecessary. However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test.We will adopt this ASU effective October 1, 2012, unless interim events require testing prior to the annual goodwill impairment test conducted during the fourth quarter of our fiscal year.We do not believe the adoption of this ASU will have a material impact on our financial position or results of operations. OFF-BALANCE SHEET ARRANGEMENTS AND CONTRACTUAL OBLIGATIONS OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements under Item 303 of Regulation S-K. INDEMNIFICATION AGREEMENTS Our Certificate of Incorporation obligates us to indemnify our directors and officers against all expenses, judgments, fines and amounts paid in settlement for which such persons become liable as a result of acting in any capacity on behalf of Tier, if the director or officer met the standard of conduct specified in the Certificate, and subject to the limitations specified in the Certificate.In addition, we have indemnification agreements with certain of our directors and officers, which supplement the indemnification obligations in our Certificate.These agreements generally obligate us to indemnify the indemnitees against expenses incurred because of their status as a director or officer, if the indemnitee met the standard of conduct specified in the agreement, and subject to the limitations specified in the agreement. EMPLOYMENT AGREEMENTS As of September30, 2011, we had employment and change of control agreements with six executives and three other key employees.If certain termination or change of control events were to occur under these contracts as of September30, 2011, we could be required to pay up to $4.5million.We are also obligated to reimburse five employees for expenses incurred in moving their immediate family from their respective 33 homes to the Atlanta, Georgia area.Under these obligations, we could be required to pay up to $90,000 in total. CONTRACTUAL OBLIGATIONS We have contractual obligations to make future payments on lease agreements, which have remaining terms that extend beyond five years.During the fiscal year ended September30, 2011, we entered into a lease agreement for space in Norcross, Georgia to house some of our corporate and EPS operations.This lease agreement ends in fiscal year 2014.Additionally, in the normal course of business, we enter into contractual arrangements whereby we commit to future purchases of products or services from unaffiliated parties.Purchase obligations are legally binding arrangements whereby we agree to purchase products or services with a specific minimum quantity defined at a fixed minimum or variable price over a specified period of time.The following table presents our expected payments for contractual obligations that were outstanding at September30, 2011.All of our contractual obligations expire by 2018. (in thousands) Total 2013-2014 2015-2016 Thereafter Capital lease obligations (equipment) (1) $
